Title: To George Washington from Joseph Jones, 2 October 1780
From: Jones, Joseph
To: Washington, George


                  
                     Dear Sr
                     Virga 2d Octr 1780
                  
                  The Medical Department was under the consideration of a Committee
                     before I left Congress and will it is probable undergo a change, that may
                     curtail the number of the present appointments—should this be the case and the
                     new arrangement take place before I return (which at present
                     it is my intention to do before Christmas) I shall recommend to the support of
                     the Virginia Delegates the Gentlemen you have been pleased to mention, whose
                     long Services and well know Characters intitle them to be among the first
                     Officers in the establishment.
                  If I am not mistaken the spirit of party is much abated in
                     Congress some instances of the old prejudices and partialities that disgraced
                     and must ever disgrace their Councils I think I have discovered, but they are
                     few; and I intertained hopes the Flame was neerly extinguished—and although
                     some restless Tempers, as some there are and ever will be in public Assemblies
                     of Men, may attempt to revive those disputes, which were carryed to such height
                     between the contending Factions as to neglect the more important concerns of
                     the public; there are I trust a sufficient number of mild Spirits who will
                     oppose and repress such dishonorable attempts and confine themselves to the
                     discussion alone of such matters Justice and the general welfare require—I am
                     certain the important objects now before Congress are sufficient to engage
                     their attention and employ their time without perplexing themselves by a
                     revival of old and expiring Contraversies. It was with
                     reluctance I left Philadelphia before the Report upon your Letter respecting
                     the Army and Magazines was compleat and the arrangement of the Civil Offices of
                     Congress were digested but an apprehension that the Assembly was to meet the
                     first Monday in October as usual and a desire of spending a short time with my
                     Family before I went to Richmond determined me to set out so as to reach Home
                     abt the middle of September. I now find I might have staid a fortnight longer,
                     as the Session does not commence untill the third Monday in this month—Congress
                     having taken some Steps towards compleating the Federal Union which I anxiously
                     wish to accomplish induced me to be here early in the Session that the Sense of
                     this State upon that interesting question might be taken—That if the
                     proposition was approved it might be devulged to the other States without delay
                     and Virginia being more interested then any other in a
                     cession of unappropriated territory the example could not fail to have weight
                     and be followed by others. We are already too large for the
                     Energy of republican Government and I fear shall be so if the Assembly shall
                     relinquish their claims to the North West of the Ohio to the Continent—I wished
                     too to be present the begining of the Session to urge the filling up our
                     Battalions immediately and providing Magazines in time as the insuing Winter to
                     the South and the approaching Spring to the North if our ally shall command the
                     Water might afford us favourable opportunities of acting to advantage. but
                     alas! instead of the French commanding the Water we have the mortification to
                     hear Rodney with 12 Ships of the line and four frigates has arrived at the
                     Hook—where for God sake! is Ct Guichen with his great and formidable Fleet?
                     surely not inactive: Adieu Yr aff. Friend & humble Servt
                  
                     Jos: Jones.
                  
               